Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2-16 are objected to because of the following informalities:  
Claims 2-15 recite “A method according to claim [X]” and should recite “The method according to claim [X]”.
Claim 9 recites “an upper limit WU and a lower limit WL”.  When introducing an acronym or abbreviated term, the acronym or abbreviated term should be in parentheses.  Additionally, since Applicant never recites the terms without the upper limit (or lower limit) before WU (or WL), the abbreviated terms (WU and WL) are not necessary.
Claim 16 recites “an aircraft” in line 1, “a set of lean-burn gas turbine engines” in line 3 and “a method according to claim 1” in line 15 and should recite “the aircraft” in line 1, “the set of lean-burn gas turbine engines” in line 3 and “the method according to claim 1” in line 15.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a control and decision-making unit in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 and 6-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “when the relative humidity over ice of air through which the aircraft is flying is between approximately 100% and approximately 120%”.  The specification gives no guidelines as to the range of values that would be considered “approximately 100%” or “approximately 120%”.  The terms are subjective and it is therefore unclear exactly what the metes and bounds of this limitation are.  Clarification is required.
Claim 4 recites “when the relative humidity over ice of air through which the aircraft is flying is at least 120% or at least 130%”.  This is a broader limitation followed by a narrower limitation within the same claim.  It is therefore unclear if the claim requires the relative humidity over ice of air to be at least 120% or to be at least 130%.  Clarification is required.  Claim 7 has the same issue and clarification is required.
Claim 6 requires “the first and second groups being a single inboard engine and all engines other than the single inboard engine respectively”.  A group necessitates more than one object.  It is therefore unclear how a first group can be comprised exclusively of a single inboard engine.  Clarification is required.  Claim 7 has the same issue with respect to the first group and the single outboard engine.  Clarification is required.
Claim 6 recites “when the relative humidity over ice of air through which the aircraft is flying is either (a) between approximately 100% and approximately 120%”.  The specification gives no guidelines as to the range of values that would be considered “approximately 100%” or “approximately 120%”.  The terms are subjective and it is therefore unclear exactly what the metes and bounds of this limitation are.  The claim further recites “or (b) at least 120% or at least 130%”. It is therefore unclear if the claim requires the relative humidity over ice of air to be at least 120% or to be at least 130% or to be in the range described in (a).  Clarification is required.
Claim 8 recites “wherein either (a) the first and second groups consist of the first engine and the second engine respectively, or (b) the first and second groups consist of the second engine and the first engine respectively”.  The phrase “consist of” is closed to unrecited elements, see MPEP 2111.03(II).  It is therefore unclear how a group (which requires multiple elements) can consist of a single element as claimed here.  Clarification is required. 
Claim 9 recites “based on the fuel use and CO2, and optionally NOx, emissions”.  It is unclear if NOx emissions are required for consideration or not.  Clarification is required.  Claim 13 has the same issue; clarification is required.
Claim 11 recites “maximum tolerable fuel flow” and “abnormal engine operation”.  Tolerable and abnormal are each subjective terms and the specification gives no framework for determining if the fuel flow is tolerable or if engine operation is abnormal, therefore the metes and bounds of these limitations are unclear.  Clarification is required.
Claims dependent thereon are rejected for the same reasons.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 16 and 17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 16 is directed to an apparatus and is dependent upon claim 1, which is a method claim.  Prior art that reads on claim 16 (i.e. teaches the structure described and is structurally capable of performing the described method) would not necessarily read on base claim 1 (which can only be read on by prior art that teaches the method steps, not merely being structurally capable of performing the method steps), and therefore does not include all the limitations of the base claim. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Dependent claim 17 inherits the deficiencies of base claim 16.
Allowable Subject Matter
Claims 1-2 and 5 are allowed.
Claims 3-4 and 6-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
US 2010/0263382, US 2017/0268782 and US 2019/0032559 each teach gas turbine engines that have pilot and mains injectors and consider the resultant soot emissions (which are nucleation sites for contrails) of their operating modes, but do not explicitly discuss the effect on the optical depth of contrails.  US 2015/0284103 discusses controlling multiple engines on an aircraft to reduce contrail formation.  The prior art of record fails to anticipate and/or render obvious, either alone or in combination, a method of controlling the optical depth of contrails produced by a first group of lean gas turbine engines by changing the operation of the first group from pilot-plus-mains mode to pilot-only mode and by changing the operation of a second group of lean-burn gas turbine engines by increasing the total fuel to the second group and all the engines in the second group remaining in pilot-plus-mains mode as described by claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERYN MALATEK whose telephone number is (571)272-5689. The examiner can normally be reached Monday - Thursday, 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERYN A MALATEK/Primary Examiner, Art Unit 3741